PER CURIAM.
The lower court held that the motion filed under Criminal Procedure Rule No. 1 did not show a prima facie right to relief, said motion did not contain allegations of fact which expressly or implicitly negate waiver of the right to counsel.
We affirm under authority of King v. State, Fla.App.1963, 157 So.2d 440; Sampson v. State, Fla.App.1963, 158 So.2d 771; Wilson v. State, Fla.App. 1964, 164 So.2d 43; and Dixon v. State, Fla.App. 1964, 163 So.2d 771.
ALLEN, Acting C. J., and. WHITE, J., concur.
ANDREWS, J., dissents.